UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Amendment No. 1) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2013. Or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period From to . Commission file number 000-54044 USA Synthetic Fuel Corporation (Exact name of registrant as specified in its charter) Delaware 13-3995258 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 312 Walnut Street, Suite 1600, Cincinnati, Ohio 45202 (Address of Principal Executive Offices, Including Zip Code) (513) 762-7870 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), Yes x No o and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).* Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x There were 80,682,390 shares of the Registrant’s Common Stock issued and outstanding on April 30, 2013. USA Synthetic Fuel Corporation Index to Form 10-Q Overview of Restatement i Part I. Financial Information Item 1 Financial Statements and notes (unaudited) 1 Consolidated Balance Sheets as of March 31, 2013 and December 31, 2012 2 Consolidated Statements of Operations for the three months ended March 31, 2013 and prior periods. 3 Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and prior periods. 4 Notes to Consolidated Financial Statements 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3 Quantitative and Qualitative Disclosures About Market Risk 21 Item 4T Controls and Procedures 21 Part II. Other Information Item 1 Legal Proceedings 21 Item 1A Risk Factors 22 Item 2 Unregistered Sales of Equity Securities and use of Proceeds 22 Item 3 Defaults Upon Senior Securities 22 Item 4 Mine Safety Disclosures 22 Item 5 Other Information 22 Item 6 Exhibits 22 SIGNATURES 23 Explanatory Note Overview of Restatement In this Quarterly Report on Form 10-Q/A, USA Synthetic Fuel Corporation (together with its subsidiaries, “USASF” or the “Company”): (a) restates its Consolidated Balance Sheets, the related Consolidated Statements of Operationsand Consolidated Statements of Cash Flows as of March 31, 2013; (b) amends its Management’s Discussion and Analysis of Financial Condition and Results of Operations as it relates to fiscal quarter ended March 31, 2013. Background on Restatement As previously disclosed in the Company’s Current Report on Form 8-K filed with the Securities and Exchange Commission (“SEC”) on August 14, 2013, the Audit Committee of the Board of Directors of the Company, based on the recommendation of, and in consultation with management, concluded that the Company will restate its previously issued financial statements for the fiscal quarter ended March 31, 2013 because of an error related to the accounting treatment of warrants, as more fully described below. Accordingly, investors should no longer rely upon the Company’s previously released financial statements for these periods or other communications relating to the financial statements for these periods. The error was discovered by management during the preparation and review of the Company’s June 30, 2013 Quarterly Report on Form 10-Q following the change in auditor made by the Company, as more fully disclosed in our Current Report on Form 8-K dated June 21, 2013. The financial statement error does not implicate misconduct with respect to the Company or its management or employees. The restated financial statements correct the following error: Debt Discount Related to the Fair Value of the Stock Warrants: · A $1.19 million reclassification from Additional Paid In Capital to Stock Warrant Liability.This error is due to the change in classification of the debt discount related to the fair value of the stock warrants associated with the 4% subordinated secured convertible note, as described more fully in previous filings, from equity to a liability. This error resulted in the understatement of Long Term Liabilities and the overstatement of Additional Paid In Capital.This reclassification was recorded in the financial statements of the Restated and Amended Annual Report on Form 10-K/A for the fiscal year ended December 31, 2012. The Company also recalculated the debt discount related to the fair value of the stock warrants on the measurement date, using the Monte Carlo simulation model, as compared to the Black-Scholes model used previously, to reflect a fair value of the stock warrants over the exercisable period more indicative for a development stage company such as USASF.The Monte Carlo simulation model calculated the fair value of the stock warrants at $1.01 million.The adjusted fair value of the stock warrants recorded as a debt discount and the associated cumulative effect on the debt discount amortization was recorded in the financial statements of the Restated and Amended Annual Report on Form 10-K/A for the fiscal year ended December 31, 2012. Adjustments for the associated cumulative effect on the debt discount amortization for the first fiscal quarter of 2013 has been recorded has been recorded in the Restated and Amended Quarterly Report on Form 10-Q/A for the fiscal quarter ended March 31, 2013. Fair Value of Stock Warrants · A $1.23 million understatement of pre-tax loss, cumulative over the restated period, due to the change in classification of the fair value of the stock warrants as a liability, as mentioned above. As a liability, the company is required to record the fair value of the stock warrant liability each reporting period based on a marked to market approach.This error is a result of not recording the fair value of the stock warrant liability as of the reporting period ending March 31, 2013. This error resulted in an understatement of the Stock Warrant Liability and understatement in Derivative Expense.The adjustment has been recorded in the financial statements of this Restated and Amended Quarterly Report on Form 10-Q/A for the fiscal quarter ended March 31, 2013. i Through March 31, 2013, the restatement had the following effect on net loss: Debt Discount Related to the Fair Value of the Stock Warrants Adjust Fair Value of Stock Warrants Total Increase in Net Loss $ (9,705 ) $ 1,238,000 $ 1,228,295 $ (9,705 ) $ 1,238,000 $ 1,228,295 The following table sets forth the effects of the restatement on the affected items within our previously reported Consolidated Statements of Operations.The adjustments necessary to correct the errors have no effect on reported cash flow from operations and do not have a material impact on the balance sheet. For Quarter Ended March 31, 2013 Total Other Income (Expense) As Originally Reported $ (1,271,458 ) Adjustments (1,228,295 ) As Restated $ (2,499,753 ) Net (Loss) As Originally Reported $ (2,137,558 ) Adjustments (1,228,295 ) As Restated $ (3,365,853 ) Net Loss per Share - Basic and Diluted As Originally Reported $ (0.03 ) Adjustments (0.01 ) As Restated $ (0.04 ) The adjustments made as the result of the restatement are more fully discussed in Note 3, Restatement of Previously Issued Financial Statements, of the Notes to Consolidated Financial Statements included in this amended and restated Quarterly Report on Form 10-Q/A.To further review the effects of these accounting errors identified and the restatement adjustments, see Part II – Item 7 – Management’s Discussion and Analysis of the Financial Conditions and Results of Operations included in this amended and restated Quarterly Report on Form 10-Q/A.For a description of the control deficiencies identified by management and management’s plan to remediate those deficiencies, see Part II – Item – 4T – Controls and Procedures. Previously filed Quarterly Reports on Form 10-Q for the period affected by this restatement have not been amended.Accordingly, investors should no longer rely upon the Company’s previously released financial statements for this period or other communications relating to the financial statements for this period.All amounts in this amended and restated Quarterly Report on Form 10-Q/A affected by the restated adjustments reflect such amounts as restated. ii PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The accompanying unaudited financial statements have been prepared in accordance with the instructions to Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission and, therefore, do not include all information and footnotes necessary for a complete presentation of our financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles. These interim unaudited consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements on Form 10-K/A for the period ended December 31, 2012. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. 1 USA SYNTHETIC FUEL CORPORATION (A Development Stage Company) Consolidated Balance Sheets March 31, 2013 December 31, 2012 (unaudited) (Restated) (audited) (Restated) Assets Current Assets Cash $ $ Accounts Receivable - Prepaid Expenses Prepaid Interest Total Current Assets Property, Plant & Equipment Lima Energy Project Furniture & Fixtures, net Total Property, Plant & Equipment Other Assets Restricted Cash Escrowed Cash BOE Energy Total Other Assets Total Assets $ $ Liabilities and Stockholders' Equity (Deficit) Current Liabilities Accounts Payable $ $ Advances from Related Parties Accrued Expenses Payroll Liabilities Land Purchase Liability Total Current Liabilities Long Term Liabilities Land Purchase Liability Stock Warrant Liability Notes Payable, net of debt discount of $5,018,635 and 5,367,601, at March 31, 2013 and December 31, 2012, respectively Total Long Term Liabilities Total Liabilities Stockholders' Equity (Deficit) Preferred stock, $0.0001 par value, 9,925,153 shares authorized, none issued or outstanding - - Series A super voting preferred stock, $0.0001 par value, 2 shares authorized, none issued or outstanding - - Series B preferred stock, $0.0001 par value, 74,845 shares authorized, none issued or outstanding - - Common stock, $0.0001 par value, 300,000,000 shares authorized, 80,682,390at March 31, 2013 and December 31, 2012 Additional paid-in capital Deficit accumulated during the development stage ) ) Non-controlling interest 1 1 Total Stockholders' Equity (Deficit) Total Liabilities and Stockholders' Equity (Deficit) 2 USA SYNTHETIC FUEL CORPORATION (A Development Stage Company) Consolidated Statements of Operations (Unaudited) Cumulative Total Three Three November 30, Months Ended Months Ended 2009 (Inception) March 31, 2013 (Restated) March 31, 2012 to March 31, 2013 (Restated) Cost and expenses General and Administrative Expenses $ ) $ ) $ ) Impairment Expense - - ) (Loss) from operations before other Income (expense) and income taxes ) ) ) Other Income (Expense) Investment Income - Other Income - - Derivative Expense ) - ) Interest Expense ) ) ) Total Other Income (Expense) (Loss) before income taxes ) ) ) Provision for income taxes - - - Net (Loss) $ ) $ ) $ ) Net Loss per Common Share - Basic and Diluted $ ) $ ) Weighted Average Number of Common Shares Outstanding 3 USA SYNTHETIC FUEL CORPORATION (A Development Stage Company) Consolidated Statements of Cash Flows (Unaudited) Cumulative Total Three Months Three Months November 30, Ended Ended 2009 (Inception) March 31, 2013 (Restated) March 31, 2012 to March 31, 2013 (Restated) CASH FLOWS FROM OPERATING ACTIVITIES Net (loss) $ ) $ ) $ ) Adjustment to reconcile net loss to net cash used in operating activities; Employee stock compensation - - Depreciation expense Note payable redemption fee - Debt discount amortization - Stock issued for services - - Expenses contributed by stockholder - - Impairment expense - - Derivative expense - Changes in operating assets and liabilities: Accounts Receivable ) - ) Prepaid expenses ) - ) Prepaid interest - ) Accounts payable Accrued expenses - Payroll liabilities - Accrued interest - Net cash provided in operating activities ) ) ) CASH USED IN INVESTING ACTIVITIES Lima Project - Land Liability - - Lima Project Site Work ) - ) Lima Project - Land - - ) Furniture and Fixtures ) - ) BOE Energy - - ) Escrowed Cash ) - ) Restricted cash - ) Net cash used in investing activities ) - ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of common stock - - Advances from related parties - Notes payable, long term - - Loan fees, long term debt - - ) Note payable, short term: Proceeds - Payments - - ) Net cash provided by financing activities - Net increase (decrease) in cash ) ) Cash at beginning of the period - Cash at end of period $ $ $ 4 USA SYNTHETIC FUEL CORPORATION (A Development Stage Company) Consolidated Statements of Cash Flows (Unaudited) Cumulative Total Three Months Three Months November 30, Ended Ended 2009 (Inception) March 31, 2013 (Restated) March 31, 2012 to March 31, 2013 (Restated) SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Interest paid $ $
